Citation Nr: 1735922	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  09-41 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for a low back disability, diagnosed as lumbar spine spondylosis with degenerative joint disease.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1980 to April 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014 and in April 2016, the case was remanded (by two different Veterans Law Judges) for additional development.  The case has now been assigned to the undersigned Veterans Law Judge.


FINDING OF FACT

It is reasonably shown that the Veteran's currently diagnosed lumbar spine spondylosis with degenerative joint disease began in service and has persisted since that time.


CONCLUSION OF LAW

Service connection for a low back disability, diagnosed as lumbar spine spondylosis with degenerative joint disease, is warranted.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The medical evidence of record documents that the Veteran has been diagnosed with lumbar spine spondylosis with degenerative joint disease during the period of the current claim (including on VA spine examination in June 2014).  His service treatment records document that he injured his low back in July 1982 (and was assessed with lumbar muscle strain at that time), and that he sought treatment on multiple occasions thereafter for low back pain from July 1982 through March 1983 (just prior to his service separation).  The Veteran has reported that he has had ongoing low back pain ever since his July 1982 in-service injury, and the Board finds these reports to be competent and credible.  Furthermore, the Veteran's reports of continuous symptoms since his in-service injury are the most probative evidence of record addressing a causal link between his current low back disability and his military service.  [The Board finds that the negative medical opinion provided by the June 2014 VA spine examiner is entitled to less probative weight, because such opinion is based on a lack of medical evidence of the Veteran's ongoing low back pain after his military service, and does not take into account that the Veteran himself is competent and credible to report having had this continuous pain since service (despite not seeking formal treatment for his low back until a post-service injury in August 1996).]  Thus, service connection for a low back disability, diagnosed as lumbar spine spondylosis with degenerative joint disease, is warranted.  See 38 C.F.R. § 3.303(b).

[The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for a low back disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).]


ORDER

Service connection for a low back disability, diagnosed as lumbar spine spondylosis with degenerative joint disease, is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


